Case: 6:18-cv-00315-REW Doc #: 132 Filed: 01/15/21 Page: 1 of 28 - Page ID#: 1468




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                        LONDON

    UNITED STATES OF AMERICA,                         )
                                                      )
           Plaintiff,                                 )           No. 6:18-CV-315-REW
                                                      )
    v.                                                )
                                                      )             OPINION & ORDER
    REAL PROPERTY KNOWN AS 223                        )
    SPRING WATER LANE, KNOXVILLE,                     )
    KNOX COUNTY, TENNESSEE, WITH                      )
    ALL IMPROVEMENTS AND                              )
    APPURTENANCES THEREON, et al.,                    )
                                                      )
           Defendants,
                                                      )
                                                      )
    AND
                                                      )
                                                      )
    ROBERT E. TAYLOR, et al.,
                                                      )
                                                      )
           Claimants.
                                        *** *** *** ***

         In this civil forfeiture proceeding, Claimants challenge the Government’s operative

complaint, see DE 9 (Second Amended Complaint), on two grounds. First, Claimants move to

dismiss the pleading for failure “state sufficiently detailed facts to support a reasonable belief that

the Government will be able to meet its” trial burden. Fed. R. Civ. P., Supp. R. G(2)(f) (hereinafter

“Rule G”); see DE 89 (Motion).1 Claimants separately move to dismiss the four Defendant real




1
 Claimants Robert Taylor, EHC Medical Offices, PLLC, Vista Medical of Alabama, Inc., and
Lori Barnett, through counsel, filed the precipitating motion. The Court granted the joinder
motions of additional Claimants: Erin & Tyler Hood (DE 91); Eva Misra (DE 93); Evann, Tracie,
& Aethann Herrell (DE 94); Danny Robinson (DE 95); and Matthew & Farris Rasberry (DE 97).
                                                  1
Case: 6:18-cv-00315-REW Doc #: 132 Filed: 01/15/21 Page: 2 of 28 - Page ID#: 1469




properties based on an alleged lack of in rem jurisdiction. See DE 100.2 The motions are briefed

and ripe for review. See DE 104 & 115 (Resps.); DE 1073 & 117 (Replies).

                                    The Motions are Untimely

       Rule G(5)(b) provides: “A claimant must serve and file an answer to the complaint or a

motion under Rule 12 within 21 days after filing the claim. A claimant waives an objection to in

rem jurisdiction or to venue if the objection is not made by motion or stated in the answer.” This

matter was fully stayed until November 12, 2019. See, e.g., DE 29 (Order vacating DE 5 and

entering a provisional stay). The Court’s Order granting the Government’s renewed stay request

on that date expressly excepted from the stay “any Claimant’s motion under Supplemental Rule

G(8)(b) or petition under Rule G(8)(d).” DE 68 (Order) at 7; see also DE 83 at 2 n.1. Thus, the

primary Movants’—and the joining parties’—time to file a Rule 12 motion (calculated

conservatively) expired during DE 68’s effective period (from November 12, 2019, through

January 10, 2020). See DE 12–15 (Verified Claims of Robert Taylor, Lori Barnett, Vista Medical,

and EHC Medical); DE 21–22 (Herrell Verified Claims); DE 53 (Rasberry Verified Claims); DE

59 (Hood Verified Claims); DE 62 (Robinson Verified Claim); DE 63 (Misra Verified Claim). 4




2
  The DE 89 filers are also the DE 100 movants. The Court granted the Herrells’ joinder request
(DE 101). The joinder motion adds no substantive argument regarding the jurisdictional issue.
Thus, the Court does not separately analyze DE 101.
3
  The same cohort—Misra (DE 107), the Hoods (DE 108), the Herrells (DE 109), Robinson (DE
111), and the Rasberrys (DE 112)—joined the reply. Only Dr. Misra added any distinct substantive
argument.
4
  The Grenkoskis’ January 27, 2020, Verified Claim was the last filed. See DE 77. The Court’s
January 10, 2020, order granting a joint request to extend the stay pending the parties’ negotiations
did not explicitly extend the exception for Rule G(8)(b) motions. See DE 76 (Order). [Though,
given DE 89’s filing date, the parties obviously viewed the exception as still available under the
January 10 extension Order.] However, on April 6, 2020, the Court, in granting another stay
extension, expressly renewed the exceptions for Rule G(8)(b) & (d) filings. See DE 98 at 10. The
Grenkoskis did not move to join the pending dismissal motions. Per Rule G(5)(b), the time to seek
joinder or file a motion of their own has now, per the Rule text, expired.
                                                 2
Case: 6:18-cv-00315-REW Doc #: 132 Filed: 01/15/21 Page: 3 of 28 - Page ID#: 1470




The March 30, 2020 (DE 89), and April 14, 2020 (DE 100), dismissal motions were filed far

outside the window provided by the Rules. Claimants offer no explanation for the tardy filings

and did not seek leave to file out-of-time. The Government did not respond on this basis, but the

Court must chart the timeliness deficit at the threshold. As discussed below, the motions also fail

on consideration of their merits.

I.     Pleading Sufficiency

                                       Applicable Standards

       Per Rule G(2) a forfeiture complaint, among other requisites, must “state sufficiently

detailed facts to support a reasonable belief that the government will be able to meet its burden of

proof at trial.” Rule G(2)(f); see also Rule G(8)(b)(i).

       Few courts have interpreted Supplemental Rule G(2)(f), but the advisory
       committee’s note indicates that the language is designed to codify the “standard”
       that “has evolved” from case law interpreting its predecessor—Supplemental Rule
       E(2)(a)—and “carry this forfeiture case law forward without change.”
       Supplemental Rule E(2)(a) requires that a complaint in an admiralty action “state
       the circumstances from which the claim arises with such particularity that the
       defendant or claimant will be able, without moving for a more definite statement,
       to commence an investigation of the facts and to frame a responsive pleading.”

       The leading case on Supplemental Rule E(2)(a)—again as identified by the
       advisory committee’s note to Supplemental Rule G(2)—is United States v.
       Mondragon, 313 F.3d 862 (4th Cir. 2002). See Gang Luan v. United States, 722
       F.3d 388, 398 n.14 (D.C. Cir. 2013) (interpreting the advisory committee’s note as
       “explaining that Supplemental Rule G(2)(f) was intended to codify the
       interpretation of Rule E(2)(a) set out in Mondragon”). In Mondragon, the Fourth
       Circuit was clear that Supplemental Rule E(2)(a) does not articulate an onerous
       standard. Looking to the text of the rule, it held that a complaint must “state the
       circumstances giving rise to the forfeiture claim with sufficient particularity that
       the claimant] can commence a meaningful investigation of the facts and draft a
       responsive pleading” and “permit a reasonable belief for pleading purposes that [the
       property in question] is subject to forfeiture.” Id. at 866–67.




                                                  3
Case: 6:18-cv-00315-REW Doc #: 132 Filed: 01/15/21 Page: 4 of 28 - Page ID#: 1471




United States v. Aguilar, 782 F.3d 1101, 1108–09 (9th Cir. 2015) (internal alterations omitted).

The standard is higher than “notice pleading,” but it remains a “low bar.” Id. at 1109.5

       The complaint “must provide reasonably detailed facts” that, if accepted as true, support a

reasonable belief “that the United States, after the completion of the discovery process,” could

demonstrate by a preponderance of the evidence that the property is tainted and subject to

forfeiture. United States v. 12 Parcels of Real Prop. Located in Carlisle, Nicholas Cty., Kentucky,

No. 16-CV-43-JMH, 2017 WL 4369485, at *2 (E.D. Ky. Oct. 2, 2017) (collecting cases); cf.

United States v. Real Prop. Located at 2323 Charms Rd., Milford Twp., Oakland Cty., Mich., 946

F.2d 437, 441 (6th Cir. 1991) (interpreting Supplemental Rule E(2)(A) in the § 881 context) (“In

other words, the complaint ‘need not allege facts sufficient to support a reasonable belief that

specific property is tainted, but facts sufficient to support a reasonable belief that the government

could demonstrate probable cause[, at the time, the Government’s operative initial trial burden,]

for finding the property tainted.’”) (emphasis in original). The measure is not the trial standard

but whether the complaint states facts with sufficient detail to support a reasonable belief that the

Government can hit the eventual standard “at trial.” See also United States v. One 1974 Learjet

24D, Serial No. 24D-290, Mexican Registration XA-RMF, 191 F.3d 668, 674 (6th Cir. 1999) (“The

district court erred by requiring the government's complaint to show probable cause, rather than a

reasonable belief that, at the forfeiture trial, the government could prove probable cause.”)

(applying pre-CAFRA trial standard) (emphasis in original).



5
  The Court sees no need to delve deeply into whether the Rule G(2)(f) standard “requires
something less than probable cause,” as the Government asserts (and Claimants hotly contest). See
DE 104 at 7. The Court sees little if any gap between probable cause that predicate A exists and a
reasonable belief that predicate A exists. Reasonable belief is the argot of probable cause. See
Saltmarshall v. Prime Healthcare Servs.-Garden City LLC, 831 F. App'x 764 (6th Cir. 2020)
(“ Under . . . federal law, probable cause exists when the totality of the circumstances . . . supports
the reasonable belief that [X condition exists.].”). The Court will hew to the Rule text.
                                                  4
Case: 6:18-cv-00315-REW Doc #: 132 Filed: 01/15/21 Page: 5 of 28 - Page ID#: 1472




          Some courts have found the Twombly/Iqbal6 plausibility rubric inapplicable, at least

directly, to assessment of a forfeiture complaint under Rule G(2)(f). See, e.g., United States v.

$263,327.95, 936 F. Supp. 2d 468, 471 (D.N.J. 2013). Given the disparate verbiage of Rule 8(a)

and Rule G(2)(f), this finding is understandable. Cf. 2323 Charms Rd., 946 F.2d at 441 (holding

pre-CAFRA, and prior to Twombly and Iqbal, that “Supplemental Rule E(2)(a) imposes a more

stringent standard than the pleading requirements of the Federal Rules of Civil Procedure”).

However, as one district court ably explained:

          [S]ome of the language used by the Supreme Court to describe the plausibility
          standard appears to bridge the gap between Rule 8(a) and Supplemental Rule
          G(2)(f). In Iqbal, the Supreme Court stated the plausibility standard is satisfied
          “when the plaintiff pleads factual content that allows the court to draw the
          reasonable inference that the defendant is liable for the misconduct alleged.” 129
          S. Ct. at 1949 (citation omitted). This is substantially similar to the standard set by
          Rule G(2)(f)—which requires the Government to “state sufficiently detailed facts
          to support a reasonable belief that the government will be able to meet its burden
          of proof at trial.”

United States v. $22,173.00 in U.S. Currency, No. 09 CIV. 7386 (SAS), 2010 WL 1328953,

at *2 n.25 (S.D.N.Y. Apr. 5, 2010). In any event, the Court need not conclude that the Supreme

Court’s Rule 8 jurisprudence governs in a Rule G(2)(f) scenario—and, given the distinct Rule

language, the Court does not view Twombly or Iqbal as fully applicable—to logically reference

and incorporate instructive principles from those cases when assessing a civil forfeiture pleading.

For instance, the Court sees utterly no reason why the Court, under Rule G(2)(f), would not

“construe the complaint in the light most favorable to the plaintiff and accept all allegations as

true[.]” Keys v. Humana, Inc., 684 F.3d 605, 608 (6th Cir. 2012). Nor does the forfeiture scheme

suggest that a “[t]hreadbare” elemental recital, “supported by mere conclusory statements,” would



6
    Bell Atl. Corp. v. Twombly, 127 S. Ct. 1955 (2007) and Ashcroft v. Iqbal, 129 S. Ct. 1937 (2009).
                                                    5
Case: 6:18-cv-00315-REW Doc #: 132 Filed: 01/15/21 Page: 6 of 28 - Page ID#: 1473




carry the Government’s pleading burden. Iqbal, 129 S. Ct. at 1949. Thus, the Court rationally relies

on pleading assessment concepts developed in the Rule 8/12 context to the extent they do not

conflict with the Rule G(2)(f) standard.7

       The Court stresses the stage and posture, as it assesses the pleading, not the proof. The

Rule and forfeiture statute make plain that the Government need not allege every supportive fact,

and the Government’s substantiating proof may post-date the complaint. See Rule G(8)(b) (“In an

action governed by [§ 983(a)(3)(D)] the complaint may not be dismissed on the ground that the

government did not have adequate evidence at the time the complaint was filed to establish the

forfeitability of the property. The sufficiency of the complaint is governed by Rule G(2).”); United

States v. Funds in the Amount of $33,534.93 Account No. Ending **8429 From Bank of Am., No.

CV 11-675 LH/KBM, 2013 WL 12333983, at *6 (D.N.M. Mar. 25, 2013) (“The Court concludes

that the totality of facts alleged are sufficiently detailed to apprise Claimant of the basis for the

forfeiture action, allowing her to respond by contesting the source of these Funds. She is

sufficiently informed to be able to conduct a meaningful investigation. Supplemental Rule G’s

particularity requirements have been met and thus the Government is able to avoid dismissal under

Rule 12(b)(6).”) (citing Mondragon, 313 F.3d at 866-67).




7
  See Supp. R. A(2) (“The Federal Rules of Civil Procedure also apply . . . except to the extent that
they are inconsistent with these Supplemental Rules.”); Supp. R. G Advisory Committee Note
(“The Civil Rules continue to provide the procedural framework within which Rule G and the
other Supplemental Rules operate.”); United States v. $8,221,877.16 in U.S. Currency, 330 F.3d
141, 149 (3d Cir. 2003). Indeed, Rule G(8)(b) describes the permitted dismissal motion as one
made “under Rule 12(b).” Supp. R. G.
                                                 6
Case: 6:18-cv-00315-REW Doc #: 132 Filed: 01/15/21 Page: 7 of 28 - Page ID#: 1474




                                   Applicable Forfeiture Provisions

         As further context for the reasonable belief question, a few words about what the

Government’s burden of proof would be at trial.

         In a suit or action brought under any civil forfeiture statute for the forfeiture of any
         property—

                 (1) the burden of proof is on the Government to establish, by a
                 preponderance of the evidence, that the property is subject to forfeiture;
                 (2) the Government may use evidence gathered after the filing of a
                 complaint for forfeiture to establish, by a preponderance of the evidence,
                 that property is subject to forfeiture; and
                 (3) if the Government’s theory of forfeiture is that the property was used to
                 commit or facilitate the commission of a criminal offense, or was involved
                 in the commission of a criminal offense, the Government shall establish that
                 there was a substantial connection between the property and the offense.

18 U.S.C. § 983(c). The Government claims that the target property represents proceeds of or

facilitated drug trafficking, in violation of 21 U.S.C. §§ 841(a)(1) & 846; represents proceeds of

or was involved in money laundering, in violation of 18 U.S.C. § 1957; and/or represents proceeds

of health care fraud, in violation of 18 U.S.C. § 1347. See DE 9 ¶ 1. Statutory provisions relevant

to the Government’s asserted theories authorize forfeiture of:

         All moneys, negotiable instruments, securities, or other things of value furnished
         or intended to be furnished by any person in exchange for a controlled substance or
         listed chemical in violation of [21 U.S.C. §§ 841(a)(1) & 846], all proceeds
         traceable to such an exchange, and all moneys, negotiable instruments, and
         securities used or intended to be used to facilitate any [such] violation[.]8

         All real property, including any right, title, and interest (including any leasehold
         interest) in the whole of any lot or tract of land and any appurtenances or
         improvements, which is used, or intended to be used, in any manner or part, to
         commit, or to facilitate the commission of [a felony violation of 21 U.S.C. §§
         841(a)(1) & 846.]9




8
    21 U.S.C. § 881(a)(6).
9
    21 U.S.C. § 881(a)(7).
                                                    7
Case: 6:18-cv-00315-REW Doc #: 132 Filed: 01/15/21 Page: 8 of 28 - Page ID#: 1475




       Any property, real or personal, involved in a transaction or attempted transaction
       in violation of [18 U.S.C. § 1957], or any property traceable to such property.10

       Any property, real or personal, which constitutes or is derived from proceeds
       traceable to . . . any offense constituting “specified unlawful activity” [under 18
       U.S.C. § 1956(c)(7)],11 or a conspiracy to commit such offense.12

                                              *****

The complaint’s supporting affidavit, attached and incorporated into the pleading, DE 9,

at 12 ¶ 10, alleges ample particularized facts supporting a reasonable belief that the Government

would be able to prove, by a preponderance, that the at-issue property would be subject to

forfeiture. The Court denies the Rule G(8)(b) dismissal motions.

                                             Discussion

       Preliminarily, the Court rejects Claimants’ efforts to inject factual matter not “integral to

the complaint, [ ] public records, or otherwise appropriate for the taking of judicial notice.”

Ashland, Inc. v. Oppenheimer & Co., 648 F.3d 461, 467 (6th Cir. 2011) (internal quotation marks

and citation omitted); see, e.g., DE 89 at 4 (“virtually all experts agree [buprenorphine] is highly

effective in assisting patients who want to stop using dangerous drugs of abuse”); id. (“EHC

developed detailed, evidence-based protocols”); id. (“Patients cared for at EHC received detailed

evaluations, physician treatment, case management, [and] individual and group counseling.”); id.

at 9 (“At all times, EHC treated legitimate medical issues with medications that are authorized and

encouraged by our public health officials.”). A “court may judicially notice a fact that is not subject

to reasonable dispute because it . . . is generally known within the trial court’s territorial



10
   18 U.S.C. § 981(a)(1)(A).
11
   Section 1956 defines “specified unlawful activity” to include “any act or activity constituting an
offense involving a Federal health care offense[.]” 18 U.S.C. § 1956(c)(7)(F). Per 18 U.S.C.
§ 24(a), the term “Federal health care offense” encompasses the § 1347 crime alleged in the
complaint.
12
   18 U.S.C. § 981(a)(1)(C).
                                                  8
Case: 6:18-cv-00315-REW Doc #: 132 Filed: 01/15/21 Page: 9 of 28 - Page ID#: 1476




jurisdiction; or [ ] can be accurately and readily determined from sources whose accuracy cannot

reasonably be questioned.” Fed. R. Evid. 201. The Government squarely (and reasonably) disputes

most of Claimants’ factual assertions; most are not linked to any record cognizable at the dismissal

stage. The Court does not consider counterstatements (or counter-characterizations) of fact in

assessing the pleading.

       Concerning the SAMHSA report and other exhibits that arguably13 constitute public

records14 properly eligible for consideration at the dismissal stage, Claimants attempt to use the

documents primarily to create factual disputes that are irrelevant at this step. Iqbal, 129 S. Ct. at

1950 (“When there are well-pleaded factual allegations, a court should assume their veracity[.]”).

The Court will address the records if15 and as it deems appropriate below.

       The sufficiency of the Government’s complaint hinges on the expressly incorporated, see

DE 9 ¶ 10, affidavit of IRS Special Agent Crystal Centers. See DE 34-1 (Redacted Aff.). After

reciting her extensive experience and credentials—including nearly 17 years with the IRS’s

Criminal Investigation Division, id. ¶ 1—SA Centers explains that the provided information flows




13
   Neither side truly runs this issue to the ground. The answer does not seem, to the Court, as clear
as either side suggests. Compare Pension Ben. Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d
1192, 1197 (3d Cir. 1993) (“Courts have defined a public record, for purposes of what properly
may be considered on a motion to dismiss, to include . . . published reports of administrative
bodies[.]”), with United States v. Bonds, 12 F.3d 540, 551–53 (6th Cir. 1993) (declining to take
judicial notice of a report from the “National Research Committee (NRC) of the National Academy
of Sciences (NAS)” and noting that “[t]here is no dispute that the NRC Report exists, but there is
considerable dispute over the significance of its contents”). Because the governmental publications
do not impact the result, the Court declines to affirmatively rule the documents in or out on the
basis of whether they constitute “public records.”
14
   The Court does not view, for instance, a “report in the Journal of the American Medical
Association Network Open” as the kind of “public record” that the Court can properly consider at
the dismissal stage. Cf. Fed. R. Evid. 803(8).
15
   The leading Circuit cases on the topic speak of consideration of non-pleading material in
permissive rather than mandatory terms. See Ashland, 648 F.3d at 467; see also Fed. R. Evid. 201
(“may”).
                                                 9
Case: 6:18-cv-00315-REW Doc #: 132 Filed: 01/15/21 Page: 10 of 28 - Page ID#: 1477




 from an expansive investigation of EHC Medical Offices, PLLC, (“EHC”), centered on operations

 in Jacksboro and Harriman, Tennessee, and EHC prescribing, from 2014 through December 2018,

 of buprenorphine16 and other controlled substances. Id. ¶¶ 6–7. To list some of the most relevant

 claims, Centers alleges:

 1. EHC physicians regularly prescribed dangerous combinations of Suboxone and
    benzodiazepines. Id. ¶ 15

 2. EHC providers’ “usual [Suboxone] dose” was 24 mg/day. Id. at 7 n.1 and accompanying text.17

 3. Approximately 73% of EHC prescriptions were filled at Kentucky pharmacies. Id. ¶ 17.

 4. Though “several EHC physicians were approved providers under” Kentucky’s Medicaid
    program, EHC historically accepted only cash for office visits. Id. ¶ 18.18 During the cash-only
    period, EHC patients used their Medicaid coverage to pay for their prescriptions, but despite
    the coverage, shelled out cash for their visits. Id. After Kentucky mandated that certified
    providers accept Medicaid, “EHC physicians left Kentucky Medicaid.” Id. ¶ 19.

 5. Dr. Keri McFarlane Bentley “worked at both EHC locations for about two years, starting in
    mid-2014.” Id. ¶ 21. Dr. Bentley told investigators that EHC patient records indicated she had
    seen patients she never actually saw and that her signature appeared on records “without her
    knowledge or consent[.]” Id. Dr. Bentley further reported that Claimants Taylor—EHC’s
    owner and working physician—and Barnett—a nurse, EHC’s office manager, and Taylor’s


 16
    In October 2002, the DEA rescheduled “buprenorphine from a Schedule V narcotic to a Schedule
 III narcotic under the Controlled Substances Act[.]” Schedules of Controlled Substances:
 Rescheduling of Buprenorphine From Schedule V to Schedule III, 67 FR 62354-01, 2002 WL
 31234275 (Oct. 7, 2002); see also 21 C.F.R. § 1308.13(e)(2) (listing as schedule III “[a]ny
 material, compound, mixture, or preparation containing [buprenorphine, a] narcotic drug[, or its]
 salts”). For a schedule III listing, Congress requires the following predicate findings: “(A) The
 drug or other substance has a potential for abuse less than the drugs or other substances in
 schedules I and II. (B) The drug or other substance has a currently accepted medical use in
 treatment in the United States. (C) Abuse of the drug or other substance may lead to moderate or
 low physical dependence or high psychological dependence.” 21 U.S.C. § 812(b)(3).
 17
     In disputing the significance of this allegation, Claimants state that “[o]fficial government
 guidance states that typical maintenance dosages range from 4 mg per day to 24 mg of
 buprenorphine per day.” DE 89 at 12. Whether or not the referenced SAMHSA document can
 properly be considered “official government guidance,” in light of the included prefatory language,
 suffice it to say that that an allegation that EHC providers’ “usual dose” was at the maximum of
 the asserted range, rather than above it, is still meaningful.
 18
    See United States v. Mithavayani, No. 6:17-CR-25-REW, 2019 WL 2125833, at *3 (E.D. Ky.
 May 15, 2019) (DEA Task Force Officer testified that a clinic accepting “only cash or cash
 equivalents . . . was a red flag”).
                                                 10
Case: 6:18-cv-00315-REW Doc #: 132 Filed: 01/15/21 Page: 11 of 28 - Page ID#: 1478




    girlfriend—used cameras and microphones to “watch everything” at EHC. Id. ¶ 22. Per
    Bentley, Barnett was responsible for physicians’ “patient count” and was the only EHC
    employee “authorized to dismiss non-compliant patients.” Id.

 6. Another former EHC physician, referred to as MD2 in Centers’s affidavit, filed a complaint
    with the Tennessee Department of Health regarding “irregularities at EHC[.]” MD2 reported
    (A) that clinic employees pre-filled the physical exam portion of patients’ “encounter sheet”
    prior to the visit; (B) “a strong suspicion”—critically, backed by experience working at the
    EHC clinics in 2014 and 2015—that encounter sheets were modified after visits; (C) that EHC
    required all physicians to “use the same Pilot liquid blue ink pens when filling out the forms”;
    (D) “concern that a physician could not perform a complete physical exam on 60-70 patients
    in a day”; (E) and doubts regarding lengthy, mandatory “assessment questionnaire forms”
    partly filled out in the waiting room and completed after a visit “without any evaluation of the
    answers by the doctor[.]” Id. ¶ 23.

 7. Law enforcement interviewed (in 2016) a LaFollette, Tennessee, pharmacist, whom SA
    Centers refers to as RX1, “to determine if RX1 had any concerns about any prescribers,
    patients[,] and/or other pharmacists[.]” Id. ¶ 24. “RX1 immediately responded by referencing
    EHC of Jacksboro, TN.” Id. RX1 advised of several specific concerns. First, after RX1—and
    other area pharmacists—began asking EHC patients for their primary care physicians’ contact
    information and calling same to ensure they “were aware of, and approved of, the Suboxone
    prescriptions[,]” EHC “began operating as a primary care facility[.]” Id. Second, after RX1
    began giving Suboxone recipients a study concluding that such a prescribing regimen should
    not exceed 6 months, EHC responded with a letter to pharmacies. Id. Third, EHC patients
    presented multiple prescriptions from different physicians on the same day and did not recall
    which doctor saw them—RX1 believed this to be a prescription pre-signing indicator. Id. ¶ 25.
    RX1 further noted what were, in her opinion, other red flags: (A) EHC had many rotating
    doctors; (B) EHC accepted only cash but called pharmacies to “preauthorize insurance paying
    for the prescription”; and (C) carloads of EHC patients arrived at the pharmacy together. Id.
    Finally, RX1 explained that she only fills EHC prescriptions for patients from the LaFollette
    area and noted that if her employer accepted a new EHC suboxone patient, multiple new EHC
    patients would soon appear, “almost like they have a network.” Id.

 8. An unnamed Kentucky pharmacist (RX2), reported three red flags that, in his view, indicated
    possible diversion: (A) EHC specifically contacted RX2 to ask that he fill their prescriptions;
    (B) Kentucky residents were “traveling out-of-state to obtain a desired combination of drugs”;
    and (C) EHC patients, including those receiving Medicaid benefits, paid cash for clinic visits.
    Id. ¶ 26.

 9. Current and former EHC patients “confirmed that they went out-of-state to EHC in order to
    obtain greater quantities of Suboxone and to obtain benzodiazepines at the same time.”
    Id. ¶ 27. Patients reported: (A) sponsors paid for EHC visits in exchange for controlled




                                                 11
Case: 6:18-cv-00315-REW Doc #: 132 Filed: 01/15/21 Page: 12 of 28 - Page ID#: 1479




      substances;19 (B) “cursory initial and subsequent office visits” during which “the treating
      physician did not discuss any treatment plan, counseling, or even bother to learn the nature of
      the patient’s addiction”; (C) “urine drug screens at EHC were unmonitored and allowed
      patients to bring in another person’s [clean] urine”; (D) “when EHC staff discovered drug
      abuse, including methamphetamine, patients were not counseled in any way, and their
      prescriptions continued”; (E) some patients “were unsure why they were being prescribed
      Neurontin.” Id. One patient alleged that EHC failed to examine his/her arms for readily
      discoverable track marks even after he/she reported, on an EHC form, intravenous Suboxone
      use. Another claimed that an EHC physician prescribed Neurontin, essentially, on the patient’s
      demand. Id. The affidavit does not state the number of patients.

 10. Cooperating witnesses and undercover officers recorded “numerous” EHC visits. Id. ¶ 32. On
     such occasions: “EHC physicians routinely carried pre-filled prescriptions into the patients’
     examination rooms”; physician-patient interactions were typically “very cursory” and included
     “little medical evaluation or meaningful” discourse; EHC counselors had similarly “short,
     superficial [patient] interactions[.]” Id. Nonetheless, EHC physicians prescribed controlled
     substances “on every visit, with only one exception.” Id.

 Claimants call the complaint “barebones.” DE 89 at 19. SA Centers’s 63-page incorporated

 statement is nothing of the sort.

         The Government’s healthcare fraud and money laundering theories hinge on the illicit

 prescribing allegations. See DE 34-1 ¶¶ 19, 35. Medicaid billing for illegal prescriptions would

 qualify, as would the flow of funds, at the levels alleged, from the cited illicit origins. Prescribing

 legitimacy is the clear focus of Claimants’ challenge.20 Thus arises the primary question the Court

 must answer: Does the complaint “state sufficiently detailed facts to support a reasonable belief

 that the government”21 will be able to prove by a preponderance at trial that EHC, through its



 19
    Behavior that, in context, the alleged (and here accepted) claim that Suboxone strips “can be
 sold on street for $25-35 per strip” readily explains. Id. at ¶ 28. A former EHC patient and, per the
 affidavit credible and reliable, Government cooperator, made two controlled purchases of
 Suboxone and oxycodone from one such reported—by two former EHC patients—EHC
 “sponsor[.]” Id.
 20
    That is, the Claimants do not directly dispute—at least for purposes of this motion—that if the
 Government could establish that illicit prescriptions issued with knowledge that the recipient
 would submit claims to a payor like Medicaid, such proof would show a health care fraud violation.
 Nor do Claimants contend that transacting with proceeds of illegitimate prescribing—if properly
 proven—in amounts exceeding $10,000 would not violate § 1957.
 21
    Rule G(2)(f).
                                                   12
Case: 6:18-cv-00315-REW Doc #: 132 Filed: 01/15/21 Page: 13 of 28 - Page ID#: 1480




 doctors and operation, and as alleged in the document, engaged in illegal prescribing, thus making

 forfeitable resulting or adequately connected proceeds? Here, the operative pleading does; the call

 is not close.

         In a physician-involved case, to prove a violation of 21 U.S.C. § 841(a)(1) the United States

 must establish that a doctor knowingly prescribed (1) “outside of the scope of ordinary professional

 practice (i.e., ‘unprofessionally’); and (2) . . . for no legitimate medical purpose (i.e.,

 ‘illegitimately’).” United States v. Godofsky, 943 F.3d 1011, 1021 (6th Cir. 2019); see also

 21 C.F.R. § 1306.04 (defining an effective prescription, the excepted § 841 path for lawful

 dispensation or distribution by a DEA licensee, as one “issued for a legitimate medical purpose by

 an individual practitioner acting in the usual course of his professional practice”). The Government

 alleges particularized facts that reasonably paint EHC as (substantially) a sham operation set up to

 serve a patient cohort significantly funded by traffickers via prescriptions irregularly issued and

 serving no legitimate medical purpose. Centers’s extensive affidavit easily clears the “reasonable

 belief” hurdle.

         Claimants’ arguments fall into three general categories: (1) contentions about what the

 affidavit omits; (2) efforts to cherry-pick debatable opinions; and (3) counterstatements of fact that

 the Court does not consider at this stage. Critically, “the government is not required to prove its

 case simply to get in the courthouse door.” United States v. Real Prop. Located at 5208 Los

 Franciscos Way, 385 F.3d 1187, 1193 (9th Cir. 2004); see 2323 Charms Rd., 946 F.2d at 441

 (finding that the government need not “carry its trial burden at the pleading stage” (footnote

 omitted)). The Court assesses the full pleading, not isolated allegations. Cf. Courtright v. City of

 Battle Creek, 839 F.3d 513, 520 (6th Cir. 2016). Under applicable law, the Government has met




                                                  13
Case: 6:18-cv-00315-REW Doc #: 132 Filed: 01/15/21 Page: 14 of 28 - Page ID#: 1481




 its pleading burden. For completeness, the Court addresses several of Claimants’ most prominent

 counter arguments.

        Claimants criticize Centers’s failure to rely on “qualified health care providers” for source

 information. DE 89 at 8. The argument blatantly ignores the substantial information provided by

 two former EHC physicians. Claimants also contend that the pharmacists’ reports are mere

 speculation. See id. at n.6 (asserting that “there is no evidence offered that prescriptions were pre-

 signed”). But, two problems: For starters, the Government had no obligation to produce “evidence”

 to support its factual claims at this stage; for another, Claimants overlook the specific facts that

 RX1 cited to support her pre-signing opinion. See DE 34-1 at ¶ 25 (“patients have presented

 multiple EHC prescriptions from different physicians on the same day” and did not know which

 doctor they saw). Moreover, medical expertise is not an unbudging predicate for evaluating

 prescribing legitimacy. For instance, the Sixth Circuit has held that “lay understanding” is

 sufficient to parse “distributions [that] plainly exceed medical use.” United States v. Elliott, 876

 F.3d 855, 858, 864 (6th Cir. 2017); see id. at 866 (rejecting challenge that expert testimony was

 necessary to establish that average prescribing “of 120 to 150 oxycodone tablets for a month’s

 use” was illegal where physician’s “examinations were cursory, the practices of the [clinic] highly

 irregular, and the doses prescribed at the clinic clearly in excess of any medical need”), cert. denied

 sub nom. Frial-Carrasco v. United States, 138 S. Ct. 1314 (2018).

        As to Claimants’ thematic critique of law enforcement opinions, Circuit precedent allows

 “law enforcement officers [to] offer expert testimony regarding the modus operandi of crimes.”

 United States v. Cobb, 397 F. App’x 128, 138–39 (6th Cir. 2010); United States v. Neeley, 308 F.

 App’x 870, 876 (6th Cir. 2009) (“[This Circuit] regularly allows qualified law enforcement

 personnel to testify on characteristics of criminal activity.”). The opinions Centers relates are



                                                   14
Case: 6:18-cv-00315-REW Doc #: 132 Filed: 01/15/21 Page: 15 of 28 - Page ID#: 1482




 founded on substantial investigative experience (not only Centers’s, but a seasoned law-

 enforcement team, to include an SA from the DEA, ¶ 7), informed by extensive review of records

 from a lengthy investigation, and, most importantly, thoroughly corroborated by copious specific

 factual allegations.

        Claimants also contend that “controlling federal, state and professional standards require

 providers to offer treatment to patients who use benzodiazepines.” DE 89 at 9 (emphasis in

 original). True or not (and the tendered records support no such tortured construction),22 SA

 Centers’s allegation concerns EHC physicians regularly prescribing a benzodiazepine/Suboxone

 cocktail that Movants acknowledge is dangerous. DE 34-1 ¶¶ 15, 27. Thus, even if, according to

 SAMHSA (or the FDA, or the ASAM), providers “should not” deny Suboxone to addicts “solely

 because they take benzodiazepines,”23 that limited proscription does nothing to rebut Centers’s

 claim that EHC doctors habitually prescribed the risky combination. See United States v. Cannata,

 791 F. App’x 143, 150 (11th Cir. 2019) (characterizing prescribing of “extremely high doses of

 medication . . . in potentially dangerous combinations” as one of the “hallmarks of a pill mill”);

 United States v. August, 984 F.2d 705, 713 (6th Cir. 1992) (“There are no specific guidelines

 concerning what is required to support a conclusion that an accused acted outside the usual course

 of professional practice.”).

        Claimants’ effort to nullify Centers’s representations regarding “the distances [EHC

 patients] traveled to obtain prescriptions at the clinic[s]” is likewise unavailing. Elliott, 876 F.3d

 at 864 (noting that knowledge of distance and the “extremely short time [the physician] spent with




 22
    Instruction not to deny on a single basis is a concept distinct from problematic prescription
 combinations. And, in any event, Claimants do not assert that any guidance document requires
 prescribing of benzodiazepines.
 23
    DE 89 at 10.
                                                  15
Case: 6:18-cv-00315-REW Doc #: 132 Filed: 01/15/21 Page: 16 of 28 - Page ID#: 1483




 patients” supported the conspiracy conviction). Despite one EHC location’s proximity to the

 Kentucky border, multiple EHC patients “confirmed that they went out-of-state to EHC in order

 to obtain greater quantities of Suboxone and to obtain benzodiazepines at the same time.” DE 34-

 1 ¶ 27; id. ¶ 26 (RX2 indicating out-of-state travel was a red flag for diversion).24 Claimants cannot

 argue into irrelevance the allegation that 73% of the Tennessee clinics’ prescriptions were filled

 out-of-state. See id. ¶ 17.

         The Court need not tarry long with Claimants’ quibble regarding the affidavit’s failure to

 explicitly define “what is meant by cursory visits.” DE 89 at 16. In context, the intended meaning

 is self-evident. A complaint need not contain exhaustive detail. And, the affidavit expressly claims

 the modifying equivalent: “little medical evaluation or meaningful interaction with [ ] patients.”

 DE 34-1 ¶ 32.

         Here and there, Claimants protest the lack of explicit factual assertions concerning EHC

 staff’s knowledge of or direct involvement in illegal activity. Yet, even at trial, the Government

 would have “no obligation to produce ‘direct evidence’ . . . , as ‘guilty knowledge and voluntary

 participation may be inferred from surrounding circumstances.’” United States v. Sadler, 750 F.3d

 585, 593 (6th Cir. 2014) (quoting United States v. Hodges, 935 F.2d 766, 773 (6th Cir. 1991)).

 The Government has alleged a conspiracy, and the necessary criminal pact “may be inferred from

 circumstantial evidence which may reasonably be interpreted as participation in a common plan.”

 United States v. Volkman, 797 F.3d 377, 390 (6th Cir. 2015) (citation omitted). Further, a

 defendant’s connection to “the conspiracy need only be slight” and a “tacit or material

 understanding among the parties to a conspiracy is sufficient to establish the agreement.” Id. The




 24
   Claimants’ Exhibit 5, even if properly cognizable at this stage, is a letter authored nearly 9
 months after the events in question. It does not aid the dismissal effort.
                                                  16
Case: 6:18-cv-00315-REW Doc #: 132 Filed: 01/15/21 Page: 17 of 28 - Page ID#: 1484




 Affidavit, as to the targeted period, rationally threads together roles and tenures at EHC, specific

 prescribing allegations, and patient population criteria.

        SA Centers avers that Claimant Taylor was EHC’s founder and owner; that Claimant

 Barnett (allegedly in an intimate relationship with Taylor) was EHC’s office manager and integral

 to clinic operations; that Taylor and Barnett monitored all EHC activities by video; that Barnett

 controlled patient load and held sole authority over patient dismissal decisions; and, of course, that

 Taylor obtained millions of dollars of proceeds from EHC’s business. In this context, a non-

 physician is not immunized by a lack of medical knowledge. As Judge Thapar ably explained:

        It is true that a defendant cannot knowingly or voluntarily join a conspiracy without
        first knowing about it. But training is not a prerequisite for knowing about a
        conspiracy. A pill mill does not run on doctors alone[.] . . . And when the jig is up,
        these non-doctors are just as liable as the doctors who dispensed the pills. See,
        e.g., United States v. Hicks, 529 F.2d 841, 844 (5th Cir. 1976) (finding “no merit”
        to the defendant's argument that his conviction for a drug conspiracy should have
        been overturned because he was “a security guard with a fourth-grade education
        and not a doctor”); United States v. Smith, 573 F.3d 639, 646 (8th Cir. 2009) (“Lay
        persons who conspire with or aid and abet a practitioner’s unlawful distribution of
        drugs can be convicted under the [Controlled Substances Act] and its regulations.”).
        The relevant inquiry, then, is not whether a defendant was a physician, but whether
        he knowingly and voluntarily played some part in a conspiracy to distribute drugs.

 United States v. Solomon, No. 13-CR-40-ART, 2016 WL 10894663, at *5 (E.D. Ky. June 23,

 2016); cf. Direct Sales Co. v. United States, 63 S. Ct. 1265, 1268 (1943) (rejecting a claim that “so

 long as the seller does not know there is a conspiracy between the buyer and others, he cannot be

 guilty of conspiring with the buyer, to further the latter’s illegal and known intended use, by selling

 goods to him”).

        As to Claimants’ numerous arguments concerning tracing, the Government “need not show

 that all of the claimed property is tainted to satisfy Supplemental Rule G(2)(f).” Aguilar, 782 F.3d

 at 1109 (9th Cir. 2015) (“tracing is not at issue at the motion to dismiss stage”); see also United

 States v. One Parcel of Real Prop., 921 F.2d 370, 375 (1st Cir. 1990) (“Whether none, all, or only

                                                   17
Case: 6:18-cv-00315-REW Doc #: 132 Filed: 01/15/21 Page: 18 of 28 - Page ID#: 1485




 a portion of the defendant property is forfeitable is not determined at the pleadings stage, but at

 trial.”). To the extent the § 983(c)(3) requirement requires some examination of the Government’s

 potential ability to establish a “substantial connection” at trial,25 the Court finds that the operative

 complaint provides sufficient nexus indicia under the G(2)(f) standard.

        Claimants argue that the Government has alleged no facts supporting the idea that all EHC

 care was illegitimate. See DE 89 at 17. Yet, the Claimants fail to explain why the Government

 would need to disprove the existence of any legitimate prescribing to succeed at trial, much less at

 the pleading stage. Civil forfeiture does “not require evidence linking the funds to specific overt

 acts.” United States v. $72,050.00 in U.S. Currency, 587 F. App’x 241, 243 (6th Cir. 2014). Again,

 § 881 provides for forfeiture of proceeds traceable to drug trafficking, as well as funds used or

 intended to be used to facilitate such trafficking. The Complaint depicts a host of improper

 prescribing indicators over a broad temporal period. The facts alleged are enough to justify a

 reasonable belief that the Government would be able to show, at trial, that “the very nucleus of

 [EHC’s] business model remained rotten and malignant.” United States v. Warshak, 631 F.3d 266,

 332 (6th Cir. 2010). In that scenario, an argument that certain EHC patients “were legitimate

 [would] gain[ ] no traction.” Id. If, as SA Centers’s affidavit reasonably indicates, EHC was

 designed to supply and propped up by illegitimate prescribing demand, the fact that an occasional

 patient with tangible need happened upon the pill mill would not rinse the proceeds from such a

 visit of criminal taint. If the doors were only open because of the trafficking activity; any non-

 trafficking profits would, plausibly, be indirect proceeds of the crime. See Warshak, 631 F.3d at




 25
   Cf. United States v. $38,000.00 Dollars in U.S. Currency, 816 F.2d 1538, 1548 (11th Cir. 1987)
 (dismissing complaint under Supplemental Rule E(2) that “contain[ed] not even a whiff of
 evidence to suggest that the currency is in any way linked to the exchange of a controlled
 substance”).
                                                   18
Case: 6:18-cv-00315-REW Doc #: 132 Filed: 01/15/21 Page: 19 of 28 - Page ID#: 1486




 332.   The Affidavit builds a detailed factual foundation indicative of highly problematic

 prescribing for a patient population showing badges of diversion (the high-majority of interstate

 patients, pharmacist concerns, former physician-employee information, full-cash medical visits,

 specific indicators of diverting conduct). The Affidavit provides sampling over time and from

 diverse sources that, when connected to the financial history, extends the established taint to the

 breadth of the practice. On the pleading alone, which is the inspection point for the motion, the

 Affidavit clears the Rule’s filter.

         Claimants do not assert that the Government’s complaint stretches to any property not

 traceable to operation of EHC.26 Put differently, the Court sees no indication that the Government

 is pursuing forfeiture of any property without an EHC tether. And, because SA Centers provides

 specific facts justifying a reasonable belief that the Government could prove that EHC was in the

 business of distributing controlled substances for no legitimate medical purpose, outside the course

 of professional practice, the complaint establishes a sufficient connection between the Defendant

 property and illicit activity under the G(2)(f) standard. See 18 U.S.C. § 981(a)(2)(A) (“[T]he term

 ‘proceeds’ means property of any kind obtained directly or indirectly, as the result of the




 26
    The Government also relies on the money-laundering based § 981(a)(1)(A) and fraud-tied
 § 981(a)(1)(C). However, the Court sees no need for separate analysis of a money-laundering or
 healthcare-fraud link. To justify forfeiture based on the § 1957 allegations, the Government would
 need to establish that the funds were tainted by the alleged trafficking conspiracy. See 18 U.S.C.
 § 1957(a) (criminalizing knowing transactions of $10,000 or more of “criminally derived
 property”). The Government’s § 1347 theory seems wholly derivative of the alleged drug crimes.
 Nothing about the affidavit suggests that the amounts sought are based on funds that, while
 allegedly “derived from,” “involved in,” or “traceable to” alleged laundering or fraud crimes, were
 not linked to the posited conspiracy. Stated otherwise, the Court sees no indication that the
 Government could prove non-EHC-sourced property had a “sufficient nexus or substantial
 connection to [any money laundering or fraud] offense.” United States v. Evers, 669 F.3d 645, 660
 (6th Cir. 2012) (citations and quotation marks omitted). Because the EHC proceeds equal or
 exceed the total funds allegedly involved in laundering or fraud, the Court conducts no separate §
 981(a)(1) analyses.
                                                 19
Case: 6:18-cv-00315-REW Doc #: 132 Filed: 01/15/21 Page: 20 of 28 - Page ID#: 1487




 commission of the offense giving rise to forfeiture, and any property traceable thereto, and is not

 limited to the net gain or profit realized from the offense.”); cf. United States v. Bradley, --- F.3d

 ---, No. 19-5985, 2020 WL 4579391, at *2 (6th Cir. Aug. 10, 2020) (Because “‘proceeds’ means

 gross receipts, it is beside the point whether the money stayed in [defendant’s] pocket (e.g., kept

 as profits) or went toward the costs of running the conspiracy (e.g., used to pay coconspirators).”)

 (interpreting § 853(a)); United States v. One Single Family Residence Located at 15603 85th Ave.

 N., Lake Park, Palm Beach Cty., Fla., 933 F.2d 976, 982 (11th Cir. 1991) (“[U]nder section

 881(a)(6), legitimate funds are forfeitable when knowingly commingled with forfeitable funds.”);

 United States v. Schifferli, 895 F.2d 987, 991 (4th Cir. 1990) (holding “that there was a substantial

 connection between [dentist’s] office building and his drug offenses” where dentist “used his [ ]

 office over forty times during a four-month period to write illegal prescriptions for eight

 individuals” and rejecting argument that “the vast majority of the activity on the subject property

 was the legitimate practice of dentistry”).

                                    Other Claimants’ Arguments

        Dr. Misra (DE 93 & 107), Danny Robinson (DE 95), the Hoods (DE 91), the Herrells (DE

 94), and the Rasberrys (DE 97) each, essentially, contend that the complaint does not sufficiently

 and specifically implicate them in the alleged illicit activity. Even if the Court accepted that

 proposition—though the affidavit broadly implicates EHC physicians, specifically addresses

 conduct of Drs. Herrell, Robinson, and Hood (DE 34-1 ¶¶ 29, 113, 124), and alleges each

 Claimants’ specific receipts from the purportedly illicit enterprise (Id. at ¶¶ 74, 86, 89, 113, 124)—

 alleged innocent ownership or non-involvement in illegality is, in this context and at this stage, not

 a basis for dismissal. Cf. Estate of Barney v. PNC Bank, Nat. Ass’n, 714 F.3d 920, 926 (6th Cir.

 2013) (“[C]ourts generally cannot grant motions to dismiss on the basis of an affirmative



                                                  20
Case: 6:18-cv-00315-REW Doc #: 132 Filed: 01/15/21 Page: 21 of 28 - Page ID#: 1488




 defense[.]”)(quoting Pfeil v. State St. Bank & Trust Co., 671 F.3d 585, 599 (6th Cir. 2012). The

 Government has alleged sufficient facts to establish a reasonable belief that it could prove by a

 preponderance that EHC was a criminal operation and, thus, a like belief that all clinic income

 carried a forfeiting taint. Again, no Claimant denies that EHC receipts were the originating source

 for all of the target property. See United States v. $506,069.09 Seized From First Merit Bank, 664

 F. App’x 422, 433 (6th Cir. 2016) (explaining that even assets of an individual “not charged with

 a crime” may “be subject to forfeiture”); United States v. Sandini, 816 F.2d 869, 872 (3d Cir. 1987)

 (“The innocence of the owner [in a civil forfeiture proceeding] is irrelevant—it is enough that the

 property was involved in a violation to which forfeiture attaches.”). “Because the complaint

 contains either direct or inferential allegations respecting all material elements to sustain a

 recovery under some viable legal theory,” the Court denies the dismissal motion (as to all movants)

 on the merits. Id. (alterations and quotation marks omitted).

        Claimants’ arguments will have their day. For now, the complaint, which alerts Claimants

 to the precise theories in play, allowing meaningful investigation of the facts and framing of a

 response, passes the applicable standard. The Government has, “at bottom” stated sufficiently

 detailed facts to support a reasonable belief that it will be able to meet the proof burden at trial,

 that is, “that the property is subject to forfeiture.” Mondragon, 313 F.3d at 865.

 II.    In Rem Jurisdiction

        Claimants’ second motion asserts that the Government’s failure to comply with the

 § 985(c)(1) requirements—to post notice of the forfeiture complaint on real property targeted for

 forfeiture and to serve notice and a complaint copy on the property owner—leaves the Court

 without jurisdiction over the four real properties named as Defendants. See DE 100; 18 U.S.C. §

 985(c)(1). The Government concedes that it has not yet posted the notice or served the owners.



                                                  21
Case: 6:18-cv-00315-REW Doc #: 132 Filed: 01/15/21 Page: 22 of 28 - Page ID#: 1489




 Nonetheless, for the following reasons, the Court finds that the acknowledged defects do not

 warrant dismissal of the real properties.

                                                 Waiver

         Claimants likely waived their challenge to in rem jurisdiction both by not pressing the

 defense in their initial motion and by their litigation conduct. “Jurisdiction, it has been observed,

 is a word of many, too many, meanings[.]” Steel Co. v. Citizens for a Better Env’t, 118 S. Ct. 1003,

 1010 (1998) (quotation marks omitted). Though Claimants repeatedly emphasize that the in rem

 question is “jurisdictional[,]” it is not, like subject matter jurisdiction, a non-waivable defense. See,

 e.g., Rule G(5)(b) (“A claimant waives an objection to in rem jurisdiction or to venue if the

 objection is not made by motion or stated in the answer.”). Rule 12(g) bars successive dismissal

 motions based on “a defense or objection that was available” but omitted from the first motion.

 Fed. R. Civ. P. 12(g)(2). And, a party waives a Rule 12 defense by: “omitting it from a motion” as

 described in Rule 12(g)(2); or “failing to . . . make it by motion under this rule[.]” Fed. R. Civ. P.

 12(h)(1). “This consolidation rule is intended to eliminate unnecessary delay at the pleading stage

 by encouraging the presentation of an omnibus pre-answer motion in which the defendant

 advances every available Rule 12 defense simultaneously rather than interposing these defenses

 and objections in piecemeal fashion.” Leyse v. Bank of Am. Nat. Ass’n, 804 F.3d 316, 320 (3d Cir.

 2015) (quotation marks omitted); accord Rauch v. Day & Night Mfg. Corp., 576 F.2d 697, 701

 (6th Cir. 1978); see also Leyse, 804 F.3d at 321 (“The procedural bar of Rule 12(g)(2), however,

 covers all motions to dismiss for failure to state a claim, regardless of the grounds asserted.”).27



 27
    Cf. Brooks v. Warden, 706 F. App’x 965, 968 (11th Cir. 2017) (“The fact that motions to dismiss
 for failure to exhaust are not expressly mentioned in Rule 12(b) is not unusual or problematic. The
 normal pleading rules apply. . . . [A]s an unenumerated Rule 12(b) motion, the exhaustion defense
 is subject to the rules and practices applicable to the most analogous Rule 12(b) motion[.]”)
 (citations and quotation marks omitted).
                                                    22
Case: 6:18-cv-00315-REW Doc #: 132 Filed: 01/15/21 Page: 23 of 28 - Page ID#: 1490




 Here, Claimants first moved under G(8)(b), which cross-references Rule 12(b), for dismissal based

 on alleged inadequacy of the complaint under Rule 12(b)(6)—though assessed through the Rule

 G(2)(f) lens. See Rule G(8)(b)(ii). Claimants had to simultaneously press any Rule 12(b)(2)–(5)

 dismissal basis. The initial motion did not advance deficiencies with in rem jurisdiction as a

 dismissal ground.28 Thus, the serial dismissal effort is procedurally deficient.

        Claimants’ extensive litigation participation—particularly the repeated challenges to the

 forfeiture merits (both in the pending dismissal motion and in prior findings)—also suggest

 conduct-based waiver of any in rem jurisdictional argument. See King v. Taylor, 694 F.3d 650,

 658 (6th Cir. 2012) (“Even where a defendant properly preserves a Rule 12(b) defense by including

 it in an answer, he may forfeit the right to seek a ruling on the defense at a later juncture through

 his conduct during the litigation.”) (footnote omitted) (collecting cases); see also Boulger v.

 Woods, 917 F.3d 471, 477 (6th Cir. 2019) (“Determining what constitutes waiver by conduct is

 more an art than a science and there is no bright line rule.”) (alterations omitted). The test, in the

 analogous personal-jurisdiction context, is “whether a [movant’s] conduct prior to raising the

 defense has given the [non-movant] a reasonable expectation that the [movant] will defend the suit

 on the merits or whether the [movant] has caused the court to go to some effort that would be

 wasted if [ ] jurisdiction is later found lacking.” King, 694 F.3d at 659. Here, Claimants asserted

 merits and due-process-based challenges in opposition to stay requests; they repeatedly sought

 discovery; and, as already explained, squarely (if unsuccessfully) challenged the factual




 28
     The single desultory reference to “in rem jurisdiction” on the twenty-first page of the initial
 filing does not alter the Court’s analysis. Patterson v. Whitlock, 392 F. App’x 185, 193 (4th Cir.
 2010) (finding that an explicit but generic reference to deficient service of process was insufficient
 “to preserve that defense[,]” stating that “Defendants waived their opportunity to challenge [ ]
 service of an incomplete Complaint when they filed an Answer that attacked the sufficiency of
 process in barebones fashion only,” and collecting cases).
                                                  23
Case: 6:18-cv-00315-REW Doc #: 132 Filed: 01/15/21 Page: 24 of 28 - Page ID#: 1491




 sufficiency of the complaint. Claimants “actions demonstrate that [they] sought to have the [C]ourt

 use its power over the [property] to reach a decision on the merits[,]” and such “participation in

 the litigation gave [the Government] a reasonable expectation that [Claimants] would defend the

 suit on the merits.” Bougler, 917 F.3d at 477–78. Thus, on Rule- and conduct-based grounds, the

 Court finds that it could treat Claimants as having waived their in rem jurisdictional challenge. In

 any event, the merits resolve against them.

                                        Jurisdictional Merits

        “[T]he Government shall initiate a civil forfeiture action against real property by”:

        (A) filing a complaint for forfeiture;
        (B) posting a notice of the complaint on the property; and
        (C) serving notice on the property owner, along with a copy of the complaint.

 18 U.S.C. § 985(c)(1). “If real property has been posted in accordance with this subsection, it shall

 not be necessary for the court to issue an arrest warrant in rem, or to take any other action to

 establish in rem jurisdiction over the property.” Id. at (c)(3). CAFRA identifies acts that are

 sufficient to establish in rem jurisdiction. However, the statute does not purport to set forth an

 irreducible jurisdictional minimum. The Good case, which Claimants heavily emphasize, does not

 instruct otherwise. United States v. James Daniel Good Real Prop., 114 S. Ct. 492 (1993)

 (hereinafter “Good”). CAFRA’s verbiage tracks the Good Court’s ruling on this topic: “In the case

 of real property, the res may be brought within the reach of the court simply by posting notice on

 the property and leaving a copy of the process with the occupant.” Id. at 503 (emphasis added).

 Good, like CAFRA, identifies sufficient, not necessary, conditions for in rem jurisdiction.

        The Second Circuit has held: “If it chooses, the government may initiate forfeiture

 proceedings of real property containing a home without a seizure by filing a complaint and

 protecting against transfer of the property by filing a lis pendens.” United States v. Premises &



                                                  24
Case: 6:18-cv-00315-REW Doc #: 132 Filed: 01/15/21 Page: 25 of 28 - Page ID#: 1492




 Real Prop. at 4492 S. Livonia Rd., Livonia, N.Y., 897 F.2d 659, 661 (2d Cir. 1990). Here, the

 Government did both. Claimants provide no compelling justification for treating the Second

 Circuit’s conclusion as an invalid basis for in rem jurisdiction.29 Indeed, Claimants bemoan the

 Government’s lis pendens filing as effecting a restraint on the real properties on par with an actual

 seizure. See DE 100 at 7 (“The properties have effectively been restrained since December 12,

 2018.”). An actual seizure would undoubtedly establish in rem jurisdiction. Given Claimants’

 acknowledgment of the constructive restraint now imposed on the property, the Court fails to see

 how the current posture affords any less constructive control over the at-issue res than completion

 of the procedure § 985(c)(1) envisions. Cf. United States v. Real Prop. Located at 475 Martin

 Lane, Beverly Hills California, 298 F. App’x 545, 551 (9th Cir. 2008) (“[A]n arrest warrant does

 not need to be served on the property for a court to obtain jurisdiction.”).30

        Importantly, Rule G(3)(c)(ii) provides that an “authorized person or organization must

 execute . . . any supplemental process on property in the United States as soon as practicable unless

 . . . the action is stayed before the . . . supplemental process [is] executed[.]” Rule G(3)(c)(ii)(B).

 Two days after the Government filed the complaint, Judge Van Tatenhove stayed this matter

 “pending resolution of the criminal investigation[.]” DE 5 at 2. Section 985(c)(1) notice posting

 and service strikes the Court as precisely the kind of supplemental process within Rule



 29
    Certainly, to the extent that 4492 S. Livonia Rd. purports to set forth a complete listing of
 necessary requisites for initiating a forfeiture suit, CAFRA supplants the holding. However, as
 explained, CAFRA does not purport to present the definitive explication of methods for
 establishing in rem jurisdiction. And the mere fact that posting and service is required for properly
 initiating a forfeiture suit does not render those acts in rem jurisdictional predicates. In rem
 jurisdiction is a concept that long preceded CAFRA’s enactment, and Congress expressed no intent
 to close existing jurisdictional routes.
 30
    The Good Court, noting the antiquated rationale of prior contrary precedent, found that “when
 the res is real property, . . . actual seizure” is not required because the concerns animating that
 requirement are inapplicable to immobile real property—i.e., “the appropriate judicial forum may
 be determined without actual seizure.” 114 S. Ct. at 503.
                                                   25
Case: 6:18-cv-00315-REW Doc #: 132 Filed: 01/15/21 Page: 26 of 28 - Page ID#: 1493




 G(3)(c)(ii)’s ambit—i.e., process for which execution may be delayed while the matter is stayed.31

 As Claimants point out, Rule G(3)(a) provides that the Government must “proceed” under § 985

 if “the defendant is real property[.]” However, nothing in in that provision indicates that Rule

 G(3)(c) is inapplicable in a real property context. Subsections (a), by cross reference, and (b)

 identify the types of process authorized for “Real” and “Other Property.” Subsection (c) provides

 the mechanics for executing authorized process for all property. See United States v. Real Prop.

 Known as 6656 Skyline Drive, Delray Beach, Fla. 33140, No. 9:15-CV-80123, 2016 WL

 11080257, at *2 (S.D. Fla. Aug. 8, 2016) (Rule “G(3)(c) applies to all types of property. The Court

 sees no reason or basis in the text of Supplemental Rule G(3) to conclude, as Claimants argue,

 that G(3)(c) does not apply to real property.”). Consider, subsection (c) addresses handling of

 warrants and “any supplemental process”; the only type of process that subsection (b) names is a

 warrant. If subsection (c) were applicable only to subsection (b) property, the “any supplemental

 process” language would be surplusage. On the other hand, § 985 contemplates various forms of

 supplemental process (and warrants, in appropriate circumstances), including the posting and

 service requirements at issue here. Section 985 provides no guidelines of its own to govern timing

 for executing the process it authorizes/mandates. Thus, the Court finds that Rule G(3)(c)’s




 31
      This delay mechanism also bolsters the Court’s jurisdictional conclusion.
                                                   26
Case: 6:18-cv-00315-REW Doc #: 132 Filed: 01/15/21 Page: 27 of 28 - Page ID#: 1494




 execution framework applies to § 985(c)(1) process and that the persisting stay justifies the

 Government’s delay, to date, in posting and service.32

        Though operation of G(3)(c)(ii) justifies the posting-and-service delays thus far, the

 Government now seeks a partial lifting of the stay to execute the supplemental process. As Judge

 Hood once explained: “[T]he Government cannot take further [substantive] action in this matter

 with regard to the Kentucky real property until the civil forfeiture is properly initiated by meeting

 all three requirements set forth in 18 U.S.C. § 985(c)(1).” United States v. Real Prop. & Residence

 Located at 4816 Chaffey Lane, No. 5:08-CV-410-JMH, 2010 WL 147211, at *5 (E.D. Ky. Jan. 8,

 2010). Thus, in order for this case to proceed once the stay is lifted, the Court finds the

 Government’s request warranted.33

        Finally, given that Claimants failed to prevail—“substantially” or otherwise, see 28 U.S.C.

 § 2465(b)(1)—on any issue (and the Court sees utterly no indications of bad faith),34 the Court

 denies Movants’ fee request. “A claimant does not substantially prevail unless a court orders the



 32
     Even if G(3)(c) did not excuse the delay, the Court, on this record, would find dismissal
 unwarranted. Congress could have specified dismissal as the consequence for deviations from
 § 985(c)(1); the statute provides no such remedy. See Good, 114 S. Ct. 492, 506 (1993) (“We have
 held that if a statute does not specify a consequence for noncompliance with statutory timing
 provisions, the federal courts will not in the ordinary course impose their own coercive sanction.”);
 cf. United States v. Vazquez-Alvarez, 760 F.3d 193, 198 (2d Cir. 2014) (“[T]he provisions of § 983
 are procedural rules for pursuing the forfeiture of seized assets,” not “conditions of subject matter
 jurisdiction.”) (quoting United States v. Wilson, 699 F.3d 789, 795 (4th Cir. 2012); United States
 v. Real Properties located at 7215 Longboat Drive (Lot 24), 750 F.3d 968, 974 (8th Cir. 2014)
 (after finding that “the government did not comply with the notice regime laid out in Supplemental
 Rule G[,]” remanding not for jurisdictional dismissal but for “a merits determination on the
 [claimants’] claims to the properties”).
 33
    Cf. Troxell v. Fedders of N. Am., Inc., 160 F.3d 381, 382–83 (7th Cir. 1998) (Under Rule 4(m),
 additional time to serve is mandatory “if the plaintiff shows good cause for the failure to serve in
 a timely way,” but “[e]ven if a plaintiff does not establish good cause, the district court may in its
 discretion grant an extension of time for service.”) (alterations omitted).
 34
     After Judge Van Tatenhove stayed the matter, the Government filed the current operative
 pleading and expressly advised that it planned to await “unsealing . . . and lifting of the stay” before
 completing its § 985(c)(1) obligations. See DE 9 at 5.
                                                   27
Case: 6:18-cv-00315-REW Doc #: 132 Filed: 01/15/21 Page: 28 of 28 - Page ID#: 1495




 government to afford that claimant some relief.” United States v. Grossi, 624 F. App’x 447, 448

 (9th Cir. 2015). Here, the Claimants specifically opposed the Government’s post-and-serve

 request. See DE 100 at 5. The Court is granting that ask. Claimants clearly did not “prevail” on

 that (or any other) issue.

 III.    Conclusion

         For all these reasons, the Court ORDERS as follows:

         1. The Court DENIES DE 89 and DE 100;

         2. The Court GRANTS DE 116 to the extent the Government asks for an exception to the

             stay (which persists, pending the Court’s imminent resolution of DE 119) for the

             limited purpose of permitting notice posting and complaint service pursuant to §

             981(c)(1); and

         3. The Government SHALL comply with the lingering § 981(c)(1) requisites as soon as

             practicable.

         This the 15th day of January, 2021.




                                               28
